Notice of Pre-A/A or A/A Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
• This action is in reply to the Request for Continued Examination submitted by Applicant on October 12, 2020.
• Claims 1, 7-8, 14-15, and 20-21 have been amended by Applicant.
• Claims 2-3, 6, 9-10, 13, 16, and 19 are cancelled by Applicant.
• Claims 1, 4-5, 7-8, 11-12, 14-15, 17-18, and 20-21 are currently pending and have been examined.

Allowable Subject Matter
Claims 1, 4-5, 7-8, 11-12, 14-15, 17-18, and 20-21 are allowed.

Reasons for Allowance
The following is the examiner's statement of reasons for allowance:
The Examiner withdraws the claim Objections and 112 rejections discussed in the Final Rejection, dated July 10, 2020 due to Applicant’s amendments. Moreover, as discussed below regarding the Examiner’s analysis of the claims under 101, although the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole integrate the abstract idea into a practical application. Accordingly, the 101 rejections have been withdrawn.  
The Independent claims as amended are directed to a system (claim 1), a method (claim 8) and a non-transitory computer-readable storage media (claim 15). Thus, on its face, the independent claims are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance ("PEG 2019"). 
Under Step 2A, Prong One, claims 1, 8, and 15 recite, in part, a method and a system of organizing human activity. Using the limitations in claim 15 to illustrate, the claim recites, at least one non-transitory computer-readable storage media having computer-executable instructions embodied thereon for verifying insurance information, wherein said instructions, when executed by a processor of an insurance verification (IV) computing device, cause the processor to: store a plurality of unique request templates, each unique request template associated with a different insurance provider, and each unique request template including a first parameter corresponding to a driver's license number and a second parameter corresponding to a vehicle identification number (VIN); receive vehicle user information input on a client device via an application programming interface (API) associated with the IV computing device, the vehicle user information including an insurance provider identifier, the IV computing device communicatively coupled between the client device and a plurality of insurance provider computing devices; retrieve, from the plurality of stored unique request templates, a unique request template for an insurance provider that is associated with the insurance provider identifier; generate an insurance information request including a reduced portion of the vehicle user information to avoid transmitting potentially sensitive information of the received vehicle user information to the insurance provider by: generating the reduced portion of the vehicle user information by parsing the vehicle user information to determine at least a driver's license number and a vehicle identification number; and populating the retrieved unique request template with the reduced portion, wherein (i) the respective first parameter of the retrieved unique request template is populated with the parsed driver's license number and (ii) the respective second parameter of the retrieved unique request template is populated with the parsed vehicle identification number; transmit the insurance information request including the populated unique request template to at least one insurance provider computing device of the plurality of insurance provider computing devices; receive an error message from the at least one insurance provider computing device in response to the insurance information request, the error message indicating a formatting error in the insurance information request; automatically adjust the insurance information request based on the error message; transmit the adjusted insurance information request to the at least one insurance provider computing device; automatically adjust a request template associated with the insurance information request based on the error message; store the adjusted request template in the memorv to prevent future errors; receive a response from the at least one insurance provider computing device, wherein the response indicates whether or not an insurance profile associated with the vehicle user information is stored at the at least one insurance provider computing device; and transmit the response to the client device via the API within ten seconds of receiving the vehicle user information from the client device, which is a fundamental economic practice including pertaining to the verification of insurance. Thus, the claims recite an abstract idea.
However, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is integrated into a practical application. In particular, as the claims recite, {storing} a plurality of unique request templates {…}; {receiving} user information input {…} via an application programming interface (API) {…}; {retrieving}, from the plurality of stored unique request templates, a unique request template for an insurance provider that is associated with the insurance provider identifier; {generating} an insurance information request including a reduced portion of the {…} user information to avoid transmitting potentially sensitive information of the received {…} user information to the insurance provider by: generating the reduced portion of the {…} user information by parsing the {…} user information to determine at least a driver's license number and {an} identification number; and populating the retrieved unique request template with the reduced portion, wherein (i) the respective first parameter of the retrieved unique request template is populated with the parsed driver's license number and (ii) the respective second parameter of the retrieved unique request template is populated with the parsed {…} identification number; {transmitting} the insurance information request including the populated unique request template to at least one insurance provider {…} of the plurality of insurance {providers}; {receiving} an error message from the at least one insurance {providers} in response to the insurance information request, the error message indicating a formatting error in the insurance information request; automatically adjust the insurance information request based on the error message; transmit the adjusted insurance information request to the at least one insurance provider {…}; {automatically adjusting} a request template associated with the insurance information request based on the error message; {storing} the adjusted request template {…} to prevent future errors; {receiving} a response from the at least one insurance provider {…}, wherein the response indicates whether or not an insurance profile associated with the {…} user information is stored at the at least one insurance provider {…}; and {transmitting} the response to the client {…} within ten seconds of receiving the {…} user information {…} 
The additional elements as shown above recite limitations which go beyond mere insignificant extra-solution activity, for example receiving an error message indicating a formatting error in the insurance information request, is necessary step for automatically adjusting a request template associated with the information request based on the error message, storing the adjusted request template based on the error message, and {transmitting} the response {…} within ten seconds of receiving the {…} user information {…}, which are not a steps considered incidental to the primary process, nor is nominal or a tangential addition to the claim. Thus, the claimed error message indicating a formatting error in the insurance information request, is necessary for automatically adjusting a request template associated with the information request. 
The claimed system includes {retrieving}, from {a} plurality of stored unique request templates, a unique request template for an insurance provider {…}; {generates} an insurance information request {…} {transmits} the insurance information request including the populated unique request template to at least one insurance provider {…} of the plurality of insurance {providers}; {receives} an error message from the at least one insurance {providers} in response to the insurance information request, the error message indicating a formatting error in the insurance information request; automatically adjust the insurance information} request based on the error message; transmit the adjusted insurance information request to the at least one insurance provider {…}; {and automatically adjusts the request template} associated with the insurance information request based on the error message {…}. Therefore, at least because the claimed received error message indicating a formatting error in the insurance information request, is necessary for automatically adjusting the request template associated with the information request.
Thus, the claimed invention is directed to an improvement in technology for automatically adjusting an insurance information request based on a received error message, not an abstract idea. Accordingly, because claims 1, 8, 15 (and claims dependent therefrom) are directed to more than just the abstract idea itself, claims 1, 4-5, 7-8, 11-12, 14-15, 17-18, and 20-21 are eligible. 
Furthermore, regarding the 103 rejections, the prior art fails to teach or render obvious the limitations of the independent claims. As described above using amended claim 15 for illustrative purposes, Applicant has claimed:
At least one non-transitory computer-readable storage media having computer-executable instructions embodied thereon for verifying insurance information, wherein said instructions, when executed by a processor of an insurance verification (IV) computing device, cause the processor to: 
store a plurality of unique request templates, each unique request template associated with a different insurance provider, and each unique request template including a first parameter corresponding to a driver's license number and a second parameter corresponding to a vehicle identification number (VIN); 
receive vehicle user information input on a client device via an application programming interface (API) associated with the IV computing device, the vehicle user information including an insurance provider identifier, the IV computing device communicatively coupled between the client device and a plurality of insurance provider computing devices; 
retrieve, from the plurality of stored unique request templates, a unique request template for an insurance provider that is associated with the insurance provider identifier; 
generate an insurance information request including a reduced portion of the vehicle user information to avoid transmitting potentially sensitive information of the received vehicle user information to the insurance provider by: 
generating the reduced portion of the vehicle user information by parsing the vehicle user information to determine at least a driver's license number and a vehicle identification number; and 
populating the retrieved unique request template with the reduced portion, wherein (i) the respective first parameter of the retrieved unique request template is populated with the parsed driver's license number and (ii) the respective second parameter of the retrieved unique request template is populated with the parsed vehicle identification number; 
transmit the insurance information request including the populated unique request template to at least one insurance provider computing device of the plurality of insurance provider computing devices; 
receive an error message from the at least one insurance provider computing device in response to the insurance information request, the error message indicating a formatting error in the insurance information request; 
automatically adjust the insurance information request based on the error message; 
transmit the adjusted insurance information request to the at least one insurance provider computing device; 
automatically adjust a request template associated with the insurance information request based on the error message; 
store the adjusted request template in the memorv to prevent future errors; 
receive a response from the at least one insurance provider computing device, wherein the response indicates whether or not an insurance profile associated with the vehicle user information is stored at the at least one insurance provider computing device; and 
transmit the response to the client device via the API within ten seconds of receiving the vehicle user information from the client device.

The following prior art of reference are deemed most relevant to the allowed claim(s):
Eberwine et al. (U.S. Pub. No. 2005/0283388) is relevant as it describes a system and method for the real time verification of automobile liability insurance using multiple interconnected computer systems providing insurance verification to one or more validated users. The system utilizes user validation and indirect routing to both find and to protect the data source location. The system contains fraud prevention methods and methods of detecting system degradation. The system contains provisions to correct information discrepancies.
Orosco et al. (U.S. Pub. No. 2017/0161435) discloses methods and systems for obtaining reference data from one or more EMR systems are described. A universal API request may be sent from an external application server to middleware. The universal API request may be translated into an EMR-specific request via the middleware. The EMR-specific request may be sent to the selected EMR system. An EMR-specific response may be received from the one or more EMR systems at the middleware, being generated by the selected EMR systems. The EMR-specific response may be translated into a universal API response via the middleware. The universal API response may be received at the external application server from the middleware.
Bracha (U.S. Pub. No. 2008/0027761) describes systems and methods including an insurance coverage verification server that receives and processes requests for insurance coverage verification, an insurance coverage verification database that stores insurance coverage information in a plurality of motorist records that are indexed by DLs and a network connection for receiving the insurance coverage verification requests and communicating responses to the insurance coverage verification. Each request for insurance coverage verification includes a driver's license number (“DL”) identifying a motorist for which insurance coverage verification is sought. The insurance coverage verification server verifies that the motorist has insurance coverage by matching the DL included in a request to an indexing DL in the database and retrieving the DL-indexed motorist record. The DL-indexed record is the motorist's only proof of insurance.
Brofman (U.S. Pub. No. 2006/0085231) describing methods involving the distribution of cards in connection with a program being administered. The cards are preferably, but not necessarily, in the form of a standard debit card issued through a standard network, such as VISA. In addition to any debit card indicia, the cards have on them the same indicia as a standard health insurance card, although they are not issued by a health insurance provider. When the card is presented to a pharmacy, the health insurance indicia allows the pharmacy to “adjudicate” the card, through the standard network, whereby the program administrator will instantly activate the card, if necessary, and provide value to the card, by funding the debit account associated with the card, whereby the card can be use immediately as a standard debit card in payment for the prescription which was filled. A set of business rules, which can be modified at any time, determines the validity and value of the card each time it is adjudicated.
Rivera (U.S. Pub. No. 2014/0039935) describes a method and system for uniquely identifying an entity is disclosed. The method includes receiving information corresponding to the entity, the information corresponding to the entity including insurance data. A unique identifier of a plurality of unique identifiers is assigned to the entity. The unique identifier is associated to the information corresponding to the entity. The unique identifier is stored in association with the information corresponding to the entity for future retrieval by the entity. A confirmation of the assignment of the unique identifier is sent to the entity. A determination is made that the unique identifier is unavailable for assignment to another entity different from the entity.
Buentello (U.S. Pat. No. 8,712,803) describes systems, methods and apparatus for electronically verifying vehicle insurance coverage. A plurality of identifiers may be stored along with corresponding vehicle insurance coverage information for each of the identifiers. A query may be received requesting verification whether a vehicle operator has current vehicle insurance coverage. The query may include an identifier associated with the vehicle operator. The vehicle operator's identifier may be compared to the stored identifiers to verify whether the vehicle operator has current automobile insurance coverage. A signal may be communicated to a source of the query indicating a result of the comparison.
Lawlor (WO9503569) describes a system that verifies insurance and determines whether there is multiple insurance coverage associated with a social security number. 
Gordon et al. (U.S. Pub. No. 2015/0215315) describes systems and methods for discovering and disambiguating identity providers such that user knowledge of appropriate identity providers is minimized. Users are presented with options for selecting appropriate providers only when multiple providers have user profiles matching a user identifier. When users are presented with options for selecting appropriate providers, providers that have user profiles matching the identifier are identified utilizing identity information for the application that utilizes the identity provider for its users rather than information identifying the identity provider itself. Where it is determined that no identity provider has a user profile associated with the user identifier (or where it is determined that a particular identity provider would generally be appropriate to be utilized with the user identifier), the opportunity for users to create an authentication account with one or more identity providers or to retry with a different user identifier is provided.

Accordingly, claims 1, 4-5, 7-8, 11-12, 14-15, 17-18, and 20-21 are allowed because the references individually and in combination, as discussed above, and being the closest prior art of record, fail to teach or render obvious the claim limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Publication WO 9503569 to Lawlor. 
(2) U.S. Patent Application Publication US 2015/0215315 A1 to Gordon.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694